Citation Nr: 1109648	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2005 rating decision from the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that awarded service connection for PTSD with assignment of a 30 percent disability rating effective from December 9, 2004.  The Veteran filed a timely notice of disagreement with the initial disability assigned.  Thereafter, in an October 2006 rating decision the RO increased the rating of the Veteran's PTSD disability to 50 percent disabling, effective from December 9, 2004.  As the grants during the pendency of this appeal do not represent a total grant of benefits sought on appeal, the claim for a higher initial evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (199

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a higher disability rating for his service-connected PTSD disability, which is currently evaluated as 50 percent disabling.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further evidentiary development. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

The Board notes that the Veteran was last afforded a VA examination for compensation and pension purposes in February 2006, over five years ago.  The Veteran has since suggested that his symptoms have worsened since the time of that examination.  The Veteran's representative, in its January 2011 Informal Hearing Presentation, noted that the Veteran complained of suicidal ideations during his September 2008 VA clinical examination; there was no suicidal ideation noted during the Veteran's February 2006 VA examination.  Accordingly, given both the allegation that the Veteran's symptoms have worsened and the significant length of time that has elapsed since the last VA examination, the Board finds that a contemporaneous VA medical examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular when it is contended that a service-connected disability has become worse).

Additionally, the Veteran's claim file contains medical treatment records from the VA Medical Center in Saginaw for the Veteran's PTSD.  The most recent VA medical treatment record is from September 2008; in this medical report, the VA clinician indicated that the Veteran was to return for further treatment.  VA is on notice that there may be further VA treatment records possibly applicable to the Veteran's claim; because these records may be of use in deciding the claim, these records are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, the Veteran stated in his July 2007 substantive appeal that he had not worked during the past nine years.  The Veteran has therefore raised the issue of a total disability evaluation based on individual unemployability.  See Roberson v. Principi, 251 F.3d  1378, 1384 (Fed. Cir. 2001) (noting that once a veteran submits  evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Board notes that during the Veteran's most recent VA examination in February 2006, the examiner offered only a cursory discussion of the Veteran's employability, noting only that the Veteran "presents with moderate to moderately severe social and occupational impairment."  Therefore, on remand, as part of the Veteran's new PTSD examination, the examiner should thoroughly discuss the impact of the Veteran's PTSD disability on his individual employability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain all outstanding VA treatment records dated after December 2008 from the Saginaw VA Medical Center.  All attempts to locate these records should be fully documented in the claims folder.  If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38  U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010). 

2.  The RO must contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased rating for his service-connected PTSD disability.  Based on the Veteran's response, the RO must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

3.  Then, the RO should then schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed before the examination took place.  Any indicated studies should be performed.  

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should describe the impact, if any, of the Veteran's PTSD on his social and industrial functioning and indicate whether the Veteran's PTSD renders him unemployable.  

All conclusions must be supported with rationales that make reference to the evidence of record.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any scheduled examination, documentation must be obtained that demonstrates that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claim file.

5.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claim for an increased rating for his PTSD disability.  If action remains adverse to the Veteran, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the claim for an increased rating for PTSD should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


